                      Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 1 of 10
                                                                                                 MAIL, TRLSET
                                     U.S. District Court
                             Middle District of Florida (Ft. Myers)
                    CIVIL DOCKET FOR CASE #: 2:20−cv−00180−JLB−MRM

Fairstein v. Netflix, Inc. et al                                 Date Filed: 03/18/2020
Assigned to: Judge John L. Badalamenti                           Jury Demand: Plaintiff
Referred to: Magistrate Judge Mac R. McCoy                       Nature of Suit: 320 Assault Libel & Slander
Demand: $75,000                                                  Jurisdiction: Diversity
Cause: 28:1332 Diversity−Libel, Assault, Slander
Plaintiff
Linda Fairstein                                    represented by Andrew T. Miltenberg
                                                                  Nesenoff & Miltenberg, LLP
                                                                  363 Seventh Ave., 5th Floor
                                                                  New York, NY 10001
                                                                  212/736−4500
                                                                  Fax: 212−736−2260
                                                                  Email: amiltenberg@nmllplaw.com
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                 Kara L. Gorycki
                                                                 Nesenoff & Miltenberg, LLP
                                                                 363 Seventh Avenue., 5th Floor
                                                                 New York, NY 10001
                                                                 212−736−4500
                                                                 Fax: 212−736−2260
                                                                 Email: kgorycki@nmllplaw.com
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Kimberly Dawn Swanson
                                                                 Cheffy Passidomo, PA
                                                                 821 Fifth Avenue South., Suite 201
                                                                 Naples, Fl 34102
                                                                 239−261−9300
                                                                 Fax: 239−261−9782
                                                                 Email: kdswanson@napleslaw.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Rachael S. Loukonen
                                                                 Cheffy Passidomo, P.A.
                                                                 821 Fifth Avenue South
                                                                 Naples, FL 34102
                                                                 239−261−9300
                                                                 Fax: 239−261−9782
                                                                 Email: rloukonen@napleslaw.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Edward K. Cheffy
                                                                 Cheffy Passidomo, PA
                                                                 Suite 201
                Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 2 of 10
                                                        821 Fifth Ave S
                                                        Naples, FL 34102−6621
                                                        239/261−9300
                                                        Fax: 239/261−9782
                                                        Email: ekcheffy@napleslaw.com
                                                        ATTORNEY TO BE NOTICED


V.
Defendant
Netflix, Inc.                             represented by Eric S. Olson
                                                         Cardinal Law, P.A.
                                                         5672 Strand Court
                                                         Suite 2
                                                         Naples, FL 34110
                                                         239−610−0845
                                                         Fax: 239−296−2319
                                                         Email: eolson@cardinal−law.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                        Kelley Geraghty Price
                                                        Dentons Cohen & Grigsby, PC
                                                        Mercato − Suite 6200
                                                        9110 Strada Place
                                                        Naples, FL 34108−2396
                                                        239/390−1913
                                                        Fax: 239/390−1901
                                                        Email: kelley.price@dentons.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Kiran Patel
                                                        Dentons US LLP
                                                        1221 Avenue of the Americas
                                                        New York, NY 10020
                                                        212−768−5392
                                                        Email: kiran.patel@dentons.com
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Gregory R. Naron
                                                        Dentons US LLP
                                                        233 S. Wacker Drive., Suite 5900
                                                        Chicago, IL 60606
                                                        312−876−2481
                                                        Email: gregory.naron@dentons.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Jacqueline A. Giannini
                                                        Dentons US LLP
               Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 3 of 10
                                                      233 S. Wacker Drive., Suite 5900
                                                      Chicago, IL 60606
                                                      312−876−2395
                                                      Email: jacqui.giannini@dentons.com
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Natalie J. Spears
                                                      Dentons US LLP
                                                      233 S. Wacher Drive., Suite 5900
                                                      Chicago, IL 60606
                                                      312−876−2556
                                                      Email: natalie.spears@dentons.com
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

Defendant
Ava DuVernay                             represented by Eric S. Olson
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                      Kelley Geraghty Price
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Kiran Patel
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Gregory R. Naron
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Jacqueline A. Giannini
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Natalie J. Spears
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

Defendant
Attica Locke                             represented by Eric S. Olson
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                  Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 4 of 10

                                                                    Kelley Geraghty Price
                                                                    (See above for address)
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Kiran Patel
                                                                    (See above for address)
                                                                    LEAD ATTORNEY
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    Gregory R. Naron
                                                                    (See above for address)
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    Jacqueline A. Giannini
                                                                    (See above for address)
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    Natalie J. Spears
                                                                    (See above for address)
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

03/18/2020   Ï1   COMPLAINT against Linda Fairstein with Jury Demand (Filing fee $ 400 receipt number
                  113A−16604784) filed by Linda Fairstein. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit Exhibit
                  1 − Netflix notice letter, # 3 Exhibit Exhibit 2 − DuVernay notice letter, # 4 Exhibit Exhibit 3 −
                  Locke notice letter)(Cheffy, Edward) (Entered: 03/18/2020)

03/18/2020   Ï2   NOTICE of Appearance by Kimberly Dawn Swanson on behalf of Linda Fairstein (Swanson,
                  Kimberly) (Entered: 03/18/2020)

03/18/2020   Ï3   NOTICE of Appearance by Rachael S. Loukonen on behalf of Linda Fairstein (Loukonen, Rachael)
                  (Entered: 03/18/2020)

03/18/2020   Ï4   NEW CASE ASSIGNED to Judge Thomas P. Barber and Magistrate Judge Nicholas P. Mizell.
                  New case number: 2:20−cv−180−FtM−60NPM. (SJB) (Entered: 03/18/2020)

03/18/2020   Ï5   MOTION for Kara Gorycki to appear pro hac vice by Linda Fairstein. (Swanson, Kimberly)
                  Motions referred to Magistrate Judge Nicholas P. Mizell. (Entered: 03/18/2020)

03/18/2020   Ï6   MOTION for Andrew Miltenberg to appear pro hac vice by Linda Fairstein. (Swanson, Kimberly)
                  Motions referred to Magistrate Judge Nicholas P. Mizell. (Entered: 03/18/2020)

03/18/2020   Ï7   ORDER of recusal. Magistrate Judge Mizell hereby disqualifies himself from these
                  proceedings, pursuant to 28 U.S.C. § 455 and in the interest of justice. This case shall be
                  transferred to the next assigned Magistrate Judge in the Fort Myers Division. Signed by
                  Magistrate Judge Nicholas P. Mizell on 3/18/2020. (brh) (Entered: 03/18/2020)

03/18/2020   Ï8   Case Reassigned to Magistrate Judge Mac R. McCoy. New case number:
                    Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 5 of 10
                    2:20−cv−180−FtM−MRM. Magistrate Judge Nicholas P. Mizell no longer assigned to the case.
                    Motion(s) REFERRED: 6 MOTION for Andrew Miltenberg to appear pro hac vice , 5 MOTION
                    for Kara Gorycki to appear pro hac vice . Motion(s) referred to Magistrate Judge Mac R. McCoy.
                    (laf) (Entered: 03/18/2020)

03/19/2020     Ï    ***PRO HAC VICE FEES paid by attorney Kara Goryci, appearing on behalf of Linda Fairstein
                    (Filing fee $150 receipt number FTM014506.) Related document: 5 MOTION for Kara Gorycki to
                    appear pro hac vice . (SPB) (Entered: 03/23/2020)

03/19/2020     Ï    ***PRO HAC VICE FEES paid by attorney Andrew Miltenberg, appearing on behalf of Linda
                    Fairstein (Filing fee $150 receipt number FTM014506.) Related document: 6 MOTION for Andrew
                    Miltenberg to appear pro hac vice . (SPB) (Entered: 03/23/2020)

03/21/2020    Ï9    ORDER granting 5 Motion to Admit Counsel Pro Hac Vice. The Clerk is directed to add
                    Kara Gorycki to the service list. Unless already completed, within fourteen (14) days from the
                    date of this Order, Kara Gorycki must send the required fee to the Clerk's Office. Unless
                    already completed, within fourteen (14) days from the date of this Order, Kara Gorycki must
                    complete and submit the E−Filer Registration Form for CM/ECF. Failure to register may
                    cause the Court to revoke permission to appear specially. See Order for details. Signed by
                    Magistrate Judge Mac R. McCoy on 3/21/2020. (McCoy, Mac) (Entered: 03/21/2020)

03/21/2020   Ï 10   ORDER granting 6 Motion to Admit Counsel Pro Hac Vice. The Clerk is directed to add
                    Andrew Miltenberg to the service list. Unless already completed, within fourteen (14) days
                    from the date of this Order, Andrew Miltenberg must send the required fee to the Clerk's
                    Office. Unless already completed, within fourteen (14) days from the date of this Order,
                    Andrew Miltenberg must complete and submit the E−Filer Registration Form for CM/ECF.
                    Failure to register may cause the Court to revoke permission to appear specially. See Order
                    for details. Signed by Magistrate Judge Mac R. McCoy on 3/21/2020. (McCoy, Mac) (Entered:
                    03/21/2020)

03/23/2020   Ï 11   WAIVER of service returned executed on 03/19/2020 by Linda Fairstein as to Ava DuVernay.
                    (Swanson, Kimberly) (Entered: 03/23/2020)

03/23/2020   Ï 12   WAIVER of service returned executed on 03/19/2020 by Linda Fairstein as to Attica Locke.
                    (Swanson, Kimberly) (Entered: 03/23/2020)

03/23/2020   Ï 13   WAIVER of service returned executed on 03/19/2020 by Linda Fairstein as to Netflix, Inc..
                    (Swanson, Kimberly) (Entered: 03/23/2020)

03/25/2020   Ï 14   TRACK TWO NOTICE AND CORPORATE DISCLOSURE ORDER. Signed by All
                    Divisional Judges on 3/25/2020. (jmc) (Entered: 03/25/2020)

03/25/2020   Ï 15   NOTICE of Appearance by Kelley Geraghty Price on behalf of Ava DuVernay, Attica Locke,
                    Netflix, Inc. (Price, Kelley) (Entered: 03/25/2020)

03/25/2020   Ï 16   NOTICE of Appearance by Eric S. Olson on behalf of Ava DuVernay, Attica Locke, Netflix, Inc.
                    (Olson, Eric) (Entered: 03/25/2020)

05/07/2020   Ï 17   MOTION for Jacqueline A. Giannini to appear pro hac vice, Special Admission fee paid, Receipt
                    No. 113A−16787696 for $150 by Netflix, Inc.. (Price, Kelley) Motions referred to Magistrate
                    Judge Mac R. McCoy. (Entered: 05/07/2020)

05/07/2020   Ï 18   MOTION for Natalie J. Spears to appear pro hac vice, Special Admission fee paid, Receipt No.
                    113A−16787827 for $150 by Netflix, Inc.. (Price, Kelley) Motions referred to Magistrate Judge
                    Mac R. McCoy. (Entered: 05/07/2020)

05/07/2020   Ï 19   MOTION for Gregory R. Naron to appear pro hac vice, Special Admission fee paid, Receipt No.
                    113A−16787859 for $150 by Netflix, Inc.. (Price, Kelley) Motions referred to Magistrate Judge
                    Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 6 of 10
                    Mac R. McCoy. (Entered: 05/07/2020)

05/07/2020   Ï 20   CORPORATE Disclosure Statement by Netflix, Inc.. (Price, Kelley) (Entered: 05/07/2020)

05/07/2020   Ï 21   ORDER granting (Docs. 17, 18, 19) the Motions to Admit Counsel Pro Hac Vice, Consent to
                    Designation, and Request to Electronically Receive Notices of Electronic Filing. The Clerk is
                    directed to add Jacqueline A. Gianni, Esq., Natalie J. Spears, Esq., and Gregory R. Naron,
                    Esq. to the service list; unless already completed, within fourteen (14) days from the date of
                    this Order, Jacqueline A. Gianni, Esq., Natalie J. Spears, Esq., and Gregory R. Naron, Esq.
                    must send the required fee to the Clerk's Office, unless already completed, within fourteen
                    (14) days from the date of this Order, Jacqueline A. Gianni, Esq., Natalie J. Spears, Esq., and
                    Gregory R. Naron, Esq. must complete and submit the E−Filer Registration Form for
                    CM/ECF. Failure to register may cause the Court to revoke permission to appear specially.
                    See Order for details. Signed by Magistrate Judge Mac R. McCoy on 5/7/2020. (JTB)
                    (Entered: 05/07/2020)

05/08/2020   Ï 22   MOTION for leave to file a response in excess of 25 pages by Netflix, Inc. (Price, Kelley)
                    Modified to edit event on 5/8/2020 (MLJ). (Entered: 05/08/2020)

05/08/2020   Ï 23   ENDORSED ORDER: The "Agreed Motion Requesting Leave to File Briefs in Excess of 25
                    Pages" (Doc. 22) is hereby granted. Defendant Netflix, Inc. may file a motion to dismiss and
                    supporting memorandum of law that does not exceed forty pages, excluding captions and
                    signatures. Plaintiff Linda Fairstein may file a response in opposition that does not exceed
                    forty pages, excluding captions and signatures. Signed by Judge Thomas P. Barber on
                    5/8/2020. (ANL) (Entered: 05/08/2020)

05/18/2020   Ï 24   MOTION for Kiran Patel to appear pro hac vice, Special Admission fee paid, Receipt No.
                    113A−16820968 for $150 by Ava DuVernay, Attica Locke, Netflix, Inc.. (Price, Kelley) Motions
                    referred to Magistrate Judge Mac R. McCoy. (Entered: 05/18/2020)

05/18/2020   Ï 25   TEXT ORDER denying without prejudice 24 Motion to Admit Counsel Pro Hac Vice,
                    Consent to Designation, and Request to Electronically Receive Notices of Electronic Filing.
                    M.D. Fla. R. 2.02(a) requires an attorney seeking special admission to practice before this
                    Court to be "a member in good standing of the bar of any District court of the United States."
                    The instant motion states that the applicant, Kiran Patel, "is a member in good standing of
                    the New York State Bar." This representation does not satisfy the requirement of M.D. Fla.
                    R. 2.02(a). The motion may be renewed in compliance with this Court's rules. Signed by
                    Magistrate Judge Mac R. McCoy on 5/18/2020. (McCoy, Mac) (Entered: 05/18/2020)

05/18/2020   Ï 26   MOTION to Dismiss for Lack of Jurisdiction Motion to Dismiss for Lack of Personal Jurisdiction,
                    or in the Alternative, Joint Motion with Netflix, Inc. to Dismiss for Improper Venue or Transfer,
                    and Incorporated Memorandum of Law by Ava DuVernay, Attica Locke. (Attachments: # 1 Exhibit
                    Declaration of Ava Duvernay, # 2 Exhibit Declaration of Attica Locke, # 3 Exhibit Declaration of
                    Jacqueline Giannini, # 4 Exhibit Exhibit 1 to Declaration of Jacqueline Giannini, # 5 Exhibit
                    Exhibit 2 to Declaration of Jacqueline Giannini, # 6 Exhibit Exhibit 3 to Declaration of Jacqueline
                    Giannini, # 7 Exhibit Exhibit 4 to Declaration of Jacqueline Giannini, # 8 Exhibit Exhibit 5 to
                    Declaration of Jacqueline Giannini, # 9 Exhibit Exhibit 6 to Declaration of Jacqueline Giannini, #
                    10 Exhibit Exhibit 7 to Declaration of Jacqueline Giannini, # 11 Exhibit Exhibit 8 to Declaration of
                    Jacqueline Giannini, # 12 Exhibit Exhibit 9 to Declaration of Jacqueline Giannini, # 13 Exhibit
                    Exhibit 10 to Declaration of Jacqueline Giannini, # 14 Exhibit Exhibit 11 to Declaration of
                    Jacqueline Giannini)(Spears, Natalie) (Entered: 05/18/2020)

05/18/2020   Ï 27   MOTION for Kiran Patel to appear pro hac vice by Ava DuVernay, Attica Locke, Netflix, Inc..
                    (Price, Kelley) Motions referred to Magistrate Judge Mac R. McCoy. (Entered: 05/18/2020)

05/18/2020   Ï 28   MOTION to Dismiss for Failure to State a Claim and Incorporated Memorandum of Law, and
                    Joinder in Motion of Defendants Duvernay and Locke to Dismiss for Improper Venue or to
                    Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 7 of 10
                    Transfer Venue by Netflix, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Spears, Natalie)
                    (Entered: 05/18/2020)

05/18/2020   Ï 29   APPENDIX re 28 MOTION to Dismiss for Failure to State a Claim and Incorporated
                    Memorandum of Law, and Joinder in Motion of Defendants Duvernay and Locke to Dismiss for
                    Improper Venue or to Transfer Venue (Appendix of Additional Exhibits) by Netflix, Inc..
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6,
                    # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13
                    Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19
                    Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22)(Spears, Natalie) (Entered:
                    05/18/2020)

05/18/2020   Ï 30   MOTION to Strike 1 Complaint (Special Motion to Strike Pursuant to California anti−SLAPP Act,
                    CAL. C.C.P. § 425.16 by Netflix, Inc.. (Spears, Natalie) (Entered: 05/18/2020)

05/18/2020   Ï 31   Unopposed MOTION for Extension of Time to File Response/Reply as to 26 MOTION to Dismiss
                    for Lack of Jurisdiction Motion to Dismiss for Lack of Personal Jurisdiction, or in the Alternative,
                    Joint Motion with Netflix, Inc. to Dismiss for Improper Venue or Transfer, and Incorporated
                    Memorandum of Law, 30 MOTION to Strike 1 Complaint (Special Motion to Strike Pursuant to
                    California anti−SLAPP Act, CAL. C.C.P. § 425.16, 28 MOTION to Dismiss for Failure to State a
                    Claim and Incorporated Memorandum of Law, and Joinder in Motion of Defendants Duvernay and
                    Locke to Dismiss for Improper Venue or to Transfer Venue by Linda Fairstein. (Cheffy, Edward)
                    (Entered: 05/18/2020)

05/18/2020   Ï 32   ORDER granting 27 Motion to Admit Counsel Pro Hac Vice, Consent to Designation, and
                    Request to Electronically Receive Notices of Electronic Filing. The Clerk is directed to add
                    Kiran Patel to the service list. Unless already completed, within fourteen (14) days from the
                    date of this Order, Kiran Patel must send the required fee to the Clerk's Office. Unless
                    already completed, within fourteen (14) days from the date of this Order, Kiran Patel must
                    complete and submit the E−Filer Registration Form for CM/ECF. See Order for details.
                    Signed by Magistrate Judge Mac R. McCoy on 5/18/2020. (McCoy, Mac) (Entered: 05/18/2020)

05/18/2020   Ï 33   ENDORSED ORDER granting 31 Unopposed Joint Motion for Extension of Time for
                    Opposition [sic] and Leave to File Reply Memoranda. Plaintiff must respond to the pending
                    motions to dismiss and to strike (Docs. 26, 28, 30) no later than 7/1/2020. Thereafter,
                    Defendants may file reply memoranda of no more than 15 pages in further support of the
                    same motions no later than 7/29/2020. Signed by Magistrate Judge Mac R. McCoy on
                    5/18/2020. (McCoy, Mac) (Entered: 05/18/2020)

05/27/2020   Ï 34   MOTION for Miscellaneous Relief, specifically Motion for Leave to Conduct Jurisdictional
                    Discovery by Linda Fairstein. (Attachments: # 1 Exhibit A − South Florida Times Article)(Cheffy,
                    Edward) (Entered: 05/27/2020)

05/27/2020   Ï 35   AFFIDAVIT of Linda Fairstein re: 34 MOTION for Miscellaneous Relief, specifically Motion for
                    Leave to Conduct Jurisdictional Discovery by Linda Fairstein. (Cheffy, Edward) (Entered:
                    05/27/2020)

06/10/2020   Ï 36   RESPONSE in Opposition re 34 MOTION for Miscellaneous Relief, specifically Motion for Leave
                    to Conduct Jurisdictional Discovery Defendants Ava Duvernay and Attica Locke's Opposition to
                    Plaintiff's Motion for Leave to Conduct Jurisdictional Discovery filed by Ava DuVernay, Attica
                    Locke. (Attachments: # 1 Exhibit A − Reid Transcript, # 2 Exhibit B − Reid Decision)(Spears,
                    Natalie) (Entered: 06/10/2020)

06/15/2020   Ï 37   MOTION to File Excess Pages Leave to File Brief in Excess of Twenty Pages by Linda Fairstein.
                    (Swanson, Kimberly) (Entered: 06/15/2020)

06/16/2020   Ï 38
                    Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 8 of 10
                    Case Reassigned to John L. Badalamenti. New case number: 2:20−cv−180−FtM−66MRM. Judge
                    Thomas P. Barber no longer assigned to the case. (MLJ) (Entered: 06/16/2020)

06/23/2020   Ï 39   NOTICE of hearing: Preliminary Pretrial Conference set for 8/4/2020 at 10:30 AM before
                    Magistrate Judge Mac R. McCoy. DIAL IN INSTRUCTIONS: TOLL FREE NUMBER:
                    1−888−273−3658, ACCESS CODE: 8335587, SECURITY CODE: 20180. Dial in at least 5
                    minutes before hearing time. Landline preferred. Do not use the speaker phone feature during the
                    call. Notwithstanding any prior Order of the Court, the parties shall file a joint Case Management
                    Report no later than 7/27/2020. To the extent Fed. R. Civ. P. 16(b)(2) so requires, the Court finds
                    good cause to extend the time period for entering the Case Management and Scheduling Order until
                    after the Case Management Report is filed and the Preliminary Pretrial Conference is held.(jmc)
                    (Entered: 06/23/2020)

07/01/2020   Ï 40   ENDORSED ORDER. Before the Court is Plaintiff Linda Fairstein's Agreed Motion
                    Requesting Leave to File Brief in Excess of Twenty Pages filed on June 15, 2020. (Doc. 37).
                    Plaintiff seeks leave to file a thirty−page response to Defendants Ava Duvernay and Attica
                    Locke's Motion to Dismiss for Lack of Personal Jurisdiction, or in the Alternative, Joint
                    Motion with Netflix, Inc. to Dismiss for Improper Venue or Transfer, and Incorporated
                    Memorandum of Law (Doc. 26). Since good cause has been shown and the request is
                    unopposed, the motion is GRANTED. Plaintiff may file a response, not to exceed thirty (30)
                    pages in total length, on or before July 15, 2020. Signed by John L. Badalamenti on 7/1/2020.
                    (KDB) (Entered: 07/01/2020)

07/01/2020   Ï 41   RESPONSE in Opposition re 26 MOTION to Dismiss for Lack of Jurisdiction Motion to Dismiss
                    for Lack of Personal Jurisdiction, or in the Alternative, Joint Motion with Netflix, Inc. to Dismiss
                    for Improper Venue or Transfer, and Incorporated Memorandum of Law filed by Linda Fairstein.
                    (Attachments: # 1 Declaration of Joanne Sinchuk, # 2 Declaration of Carolyn Madden, # 3
                    Declaration of Chad Leonard, # 4 Declaration of Tim Clements, # 5 Declaration of Elizabeth
                    Lederer, # 6 Declaration of Patricia Meili, # 7 Declaration of Robert Nugent, # 8 Declaration of
                    Eric Reynolds)(Cheffy, Edward) (Entered: 07/01/2020)

07/01/2020   Ï 42   DECLARATION of Linda Fairstein by Linda Fairstein. (Cheffy, Edward) (Entered: 07/01/2020)

07/01/2020   Ï 43   DECLARATION of Lance R. Ribacoff by Linda Fairstein. (Attachments: # 1 Exhibit 1 −
                    Complaint, # 2 Exhibit 2 − Excel Spreadsheet, # 3 Exhibit 3 − Excel Spreadsheet, # 4 Exhibit 4 −
                    Excel Spreadsheet)(Cheffy, Edward) (Entered: 07/01/2020)

07/01/2020   Ï 44   RESPONSE in Opposition re 30 MOTION to Strike 1 Complaint (Special Motion to Strike
                    Pursuant to California anti−SLAPP Act, CAL. C.C.P. § 425.16 filed by Linda Fairstein.
                    (Attachments: # 1 Declaration of Linda Fairstein)(Cheffy, Edward) (Entered: 07/01/2020)

07/01/2020   Ï 45   RESPONSE in Opposition re 28 MOTION to Dismiss for Failure to State a Claim and
                    Incorporated Memorandum of Law, and Joinder in Motion of Defendants Duvernay and Locke to
                    Dismiss for Improper Venue or to Transfer Venue filed by Linda Fairstein. (Attachments: # 1
                    Declaration of Kara Gorycki)(Cheffy, Edward) (Entered: 07/01/2020)

07/01/2020   Ï 46   APPENDIX by Linda Fairstein. (Attachments: # 1 Appendix Part 2, # 2 Appendix Part 3, # 3
                    Appendix Part 4, # 4 Appendix Part 5, # 5 Appendix Part 6, # 6 Appendix Part 7, # 7 Appendix Part
                    8, # 8 Appendix Part 9, # 9 Appendix Part 10, # 10 Appendix Part 11, # 11 Appendix Part 12, # 12
                    Appendix Part 13, # 13 Appendix Part 14, # 14 Appendix Part 15, # 15 Appendix Part 16, # 16
                    Appendix Part 17, # 17 Appendix Part 18, # 18 Appendix Part 19, # 19 Appendix Part 20, # 20
                    Appendix Part 21, # 21 Appendix Part 22, # 22 Appendix Part 23, # 23 Appendix Part 24, # 24
                    Appendix Part 25, # 25 Appendix Part 26)(Cheffy, Edward) (Entered: 07/01/2020)

07/20/2020   Ï 47   Consent MOTION to File Excess Pages (Agreed Motion Requesting Leave to File Reply Briefs in
                    Excess of Fifteen Pages) by Ava DuVernay, Attica Locke, Netflix, Inc.. (Spears, Natalie) (Entered:
                    07/20/2020)
                    Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 9 of 10
07/23/2020   Ï 48   ENDORSED ORDER granting 47 Motion to File Excess Pages. Defendants Ava DuVernay
                    and Attica Locke's joint reply in support of their Motion to Dismiss for Lack of Personal
                    Jurisdiction, or in the Alternative, Joint Motion with Netflix, Inc. to Dismiss for Improper
                    Venue or Transfer (Doc. 26) shall not exceed eighteen (18) pages. Netflix Inc's reply in
                    support of its Motion to Dismiss for Failure to State a Claim (Doc. 28) shall not exceed twenty
                    (20) pages. Both replies shall be filed no later than August 6, 2020. (VK) (Entered: 07/23/2020)

07/27/2020   Ï 49   PRETRIAL AND DISCOVERY PLAN. (Swanson, Kimberly) (Entered: 07/27/2020)

07/27/2020   Ï 50   CASE MANAGEMENT REPORT. (Swanson, Kimberly) (Entered: 07/27/2020)

07/29/2020   Ï 51   REPLY to Response to Motion re 26 MOTION to Dismiss for Lack of Jurisdiction Motion to
                    Dismiss for Lack of Personal Jurisdiction, or in the Alternative, Joint Motion with Netflix, Inc. to
                    Dismiss for Improper Venue or Transfer, and Incorporated Memorandum of Law filed by Ava
                    DuVernay, Attica Locke. (Spears, Natalie) (Entered: 07/29/2020)

07/29/2020   Ï 52   DECLARATION of Kelley Geraghty Price re 51 Reply to Response to Motion by Ava DuVernay,
                    Attica Locke. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5,
                    # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                    Exhibit 12)(Spears, Natalie) (Entered: 07/29/2020)

07/29/2020   Ï 53   REPLY to Response to Motion re 28 MOTION to Dismiss for Failure to State a Claim and
                    Incorporated Memorandum of Law, and Joinder in Motion of Defendants Duvernay and Locke to
                    Dismiss for Improper Venue or to Transfer Venue filed by Netflix, Inc.. (Spears, Natalie) (Entered:
                    07/29/2020)

07/29/2020   Ï 54   NOTICE of withdrawal of motion by Netflix, Inc. re 30 MOTION to Strike 1 Complaint (Special
                    Motion to Strike Pursuant to California anti−SLAPP Act, CAL. C.C.P. § 425.16 filed by Netflix,
                    Inc. (Spears, Natalie) (Entered: 07/29/2020)

08/02/2020   Ï 55   NOTICE of pendency of related cases re 14 Related case order and track 1 notice per Local Rule
                    1.04(d) by Linda Fairstein. Related case(s): no (Swanson, Kimberly) (Entered: 08/02/2020)

08/04/2020   Ï 56   TEXT ORDER denying as moot and without prejudice 30 Defendant Netflix Inc.'s Special
                    Motion to Strike Pursuant to California Anti−SLAPP Act, Cal. C.C.P. § 425.16. in light of 54
                    Defendant Netflix Inc.'s Notice of Withdrawal regarding same. Signed by Magistrate Judge
                    Mac R. McCoy on 8/4/2020. (McCoy, Mac) (Entered: 08/04/2020)

08/04/2020   Ï 57   ORAL MOTION for Extension of Time to File Notice of Related Cases by All Defendants. (jmc)
                    Motions referred to Magistrate Judge Mac R. McCoy. (Entered: 08/04/2020)

08/04/2020   Ï 58   Minute Entry. Proceedings held before Magistrate Judge Mac R. McCoy: granting 57 Motion for
                    Extension of Time to File Notice of related Cases; PRELIMINARY PRETRIAL CONFERENCE
                    held on 8/4/2020. (Digital) (jmc) (Entered: 08/04/2020)

08/04/2020   Ï 59   CASE MANAGEMENT AND SCHEDULING ORDER: Amended Pleadings due by
                    9/24/2020, Joinder of Parties due by 9/24/2020, Discovery due by 1/14/2022, Dispositive
                    motions due by 2/15/2022, Pretrial statement due by 6/14/2022, All other motions due by
                    6/11/2022, Plaintiff disclosure of expert report due by 10/15/2021, Defendant disclosure of
                    expert report due by 11/15/2021, Final Pretrial Conference set for 6/24/2022 at 01:30 PM in
                    Ft. Myers Courtroom 6 B before Judge John L. Badalamenti, Trial term commencing
                    7/5/2022 in Ft. Myers Courtroom 6 B before Judge John L. Badalamenti., Conduct mediation
                    hearing by 1/31/2022. Lead counsel to coordinate dates. See Order for details. Signed by
                    Magistrate Judge Mac R. McCoy on 8/4/2020. (jmc) (Entered: 08/04/2020)

08/05/2020   Ï 60   NOTICE of pendency of related cases per Local Rule 1.04(d) by Ava DuVernay, Attica Locke,
                    Netflix, Inc.. Related case(s): no (Price, Kelley) (Entered: 08/05/2020)
                    Case 1:20-cv-08042-PKC Document 64 Filed 09/29/20 Page 10 of 10
08/18/2020   Ï 62    NOTICE OF SELECTION of Jay M. Cohen as mediator by Linda Fairstein. (Swanson, Kimberly)
                     (Entered: 08/18/2020)

09/24/2020   Ï 63    ORDERED: Defendants Ava DuVernay and Attica Locke's Motion to Dismiss for Lack of
                     Personal Jurisdiction or in the Alternative, Joint Motion with Netflix, Inc. to Dismiss for
                     Improper Venue or Transfer 26, is GRANTED IN PART. The Clerk is DIRECTED to
                     transfer this matter to the Southern District of New York and close this
                     Middle−District−of−Florida case. Signed by Judge John L. Badalamenti on 9/24/2020. (SMG)
                     (Entered: 09/24/2020)
